Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered August 21, 1995, convicting him of driving while intoxicated, as a felony, aggravated unlicensed operation of a motor vehicle in the first degree, leaving the scene of an accident without reporting, and operating a motor vehicle with improper plates, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s comments on summation deprived him of a fair trial are, in part, unpreserved for appellate review, and, in any event, are without merit (see, CPL 470.05 [2]; People v Dien, 77 NY2d 885, 886; People v Udzinski, 146 AD2d 245, 250). Moreover, the court did not err in giving certain curative instructions to the jury concerning testimony erroneously mentioned by the prosecutor in his summation.
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.